Title: To John Adams from Edward Bancroft, 29 August 1789
From: Bancroft, Edward
To: Adams, John



Sir
London August 29th. 1789

As Dr. Jeffries is about to return to America, I have desired him to take charge of a Letter from, & of two volumes lately Published by, Major Jardine of the British Artillery, an acquaintance of mine to whom I lent your three Volumes on the Science of Government, with which he has been greatly pleased.
Dr. Jeffries has at last determined to fix his residence in the United States a determination which gives me great pleasure, as I am persuaded it will not only prove advantageous to himself but to those of our countrymen who may hereafter need his professional Assistance. To you who know his merits my testimony in their favour would be superfluous: but perhaps it may not be altogether useless for you to be informed of the Opinions of more competent Judges, such as Dr. Warren and others who are at the head of the Medical Profession in this Country, and who after a multitude of opportunities of properly estimating his talents & acquirements in the healing arts, uniformly speak of them in Terms of the highest Commendation, and I am confident, those in America who may either call for his aid or recommend it to others, will never have occasion to regret their doing so.
To Dr. Jeffries I must refer you for such information as you may desire respecting men & things here—I cannot however conclude without offering you my cordial Congratulations upon that Choice of the United States by which you have been lately placed in the most important & distinguished Situations, which I have no doubt of your continuing to fill to your own honor & the greatest benefit.
I beg my most respectful Compliments to your Lady, and to Mrs. & Col. Smith, and that you will believe me to be with the greatest Sincerity & respect / Sir / Your most faithful / & most devoted Humble Servant
Edwd. Bancroft